Conger, J. We are inclined to think there was not such a delivery of the plows in question1 as would pass the title to appellants, as to the creditors of Mangas.- “Any absolute .sale of personal property which is of such a character as to be capable of being removed, where it remains with the vendor, is fraudulent in law as to creditors and subsequent purchasers, notwithstanding the sale may be in good faith and for an adequate consideration.” Thompson v. Welhite, 81 Ill. 356 ; Ticknor v. McClelland et al., 84 Ill. 471. The property was all capable of removal, and of being placed where no°one would be misled as to the transfer of possession from Mangas to appellants." As we understand the rule supra, it means a removal which shall be visible and apparent to the world — one that shall apprise the public that there has been a change of possession. Had the possession, and control of the Primin Building been clearly in appellants, or some third party, the case would have been different. While Mangas and the appellants testify that such building was rented at their request, and doubtless as between theihselvcs was so understood, yet, in fact, Mangas remained in control of it and there was nothing to apprise the public of anything to, the contrary. The same may be said of the plows stacked upon the rear end of Mangas’ lot. To Mangas and the appellants their separation from the other'plows might be quite apparent and sufficient for their purpose but it would not apprise strangers of any change of ownership or possession. We think the judgment of the Circuit Court was right and it will therefore be affirmed. Affirmed.